Case 5:12-cv-00026-WLS-CHW Document 257 Filed 09/18/19 Page 1of1

Filet 72:70 PM
2g, 3 _ pg
: es
DEPUTY CLERK, U.S. DISTRICT COURT
; MIDDLE DISTRICT OF GEORGIA
TW THE UNITED STATES DLS L£EcT 940g tip 29
FoR) THE MIDDLE Dusraqtcr or GLOALA

MACoW DIVISION pes z
LESTEA SMITH,
Phainn $f
Vi Case. Wo: 5, )2-CV- eocdb-wis-0lw

BALAN OWENWS
Delendat

_PlAtwtxrFs WITH DPAWAL OF AMPEAL

C OMNES NOW plainhtt in the above Styleal CASee IN a
[to~Se- posture. and Files Hnis fiting. Hlarnt$t hereby cw tedlaes

his appeal in this Case @ Doc. 247 Plaintfl pistakealy

(iied Wis @pPpeal and has no reason +o appeal the
decision at quis Court

Pang Sy is Stil represented by hrs Gitormey Sarah
Shalt qnd Mark Galdfeder , Mex Thelen, and therefore.
Cannot file Q Pro Se frying.

Re spec Hl iy Subritded

LO
baie Bid
#1 SO QRDERED this_C7t4. day
of

ct

 

W. Louis Sands, Sr. Judge
United States District Court
